Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a reply to the amendments and remarks filed by the Applicant on 12 April 2021 in which claims 1-17 are pending. Claims 1, 10 and 16 are independent. Claims 2-6 and 8-19 are dependent.
Previously allowable claims, objected to for depending on rejected claims, are now withdrawn herewith. No claims appear to contain allowable subject matter.

Rejection under 35 USC §102

Claims 1-10 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitton (US-2017/0035527-A1).

Claim No
 Claim feature
Prior Art
Whitton (US-2017/0035527-A1)

1
 A magnetic resonance imager configured for performing during a magnetic resonance examination, comprising:

Whitton discloses MRI visible label (10) to be imaged by a magnetic resonance (MR) imager (see term “MRI system” or the likes in Whitton used for imaging the label 10). Therefore invention of Whitton can be understood to meet preamble of the claim (claim 1).


high frequency antenna circuitry configured to radiate a magnetic resonance sequence into an examination space of the magnetic resonance imager;

Claimed high frequency antenna circuitry is an inherent part of any MR imager which Whitton requires for imaging the label (10).

a medical apparatus used in accordance with the magnetic resonance examination, the medical apparatus having a housing upon which a pattern is arranged; and

Whitton discloses a medical apparatus (label 10).
Label 10 has a housing (12) upon which the pattern (18) is arranged.

one or more processors configured to acquire information encoded in the pattern via the radiated magnetic resonance sequence.

Whitton acquires information encoded in the pattern (18) via radiated magnetic resonance sequence when it images the label (10) in an MR imager.  Therefore, MRI system in Whitton must have the processor as claimed.

2
The magnetic resonance imager as claimed in claim l, wherein the pattern comprises a characteristic pattern that represents encoded information.
See Figs. 1-14 in Whitton which disclose examples of characteristic patterns each of which contains encoded information as claimed.



3
The magnetic resonance imager as claimed in claim 1, wherein the pattern is printed onto the housing.

The pattern (18) in Whitton is shown to be printed on the housing (12).


4
The magnetic resonance imager as claimed in claim l, wherein the pattern structure comprises a polymer material that is doped with metallic particles. 
Whitton discloses substrate 12 can be made from plastic which is polymer and metallic particles such as iron oxide particles may be contained in the pattern (indicia 18).

5
The magnetic resonance imager as claimed in claim 4, wherein the metallic particles are made of iron oxide.
Whitton discloses iron oxide as an example of MR visible material.


6
The magnetic resonance imager as claimed in claim l, wherein the pattern structure comprises a channel system including a gadolinium solution.

Whitton discloses gadolinium solution as claimed. 
7
The magnetic resonance imager as claimed in claim l, wherein the pattern structure comprises two or more information elements, with at least two of the information elements being spaced apart by a predetermined spacing.

Whitton discloses a barcode as an example of pattern (18) which comprises two or more elements with predetermined spacing as claimed.
8
The magnetic resonance imager as claimed in claim l, wherein the pattern structure includes at least one of a start information element and a stop information element.
Whitton discloses a barcode as an example of the pattern which is understood to include a start information element and a stop information element.




The magnetic resonance imager as claimed in claim l, wherein the pattern structure includes a visual marking.


Whitton discloses pattern (18) which includes a visual marking as claimed.
10
A method for identifying a medical apparatus used in accordance with a magnetic resonance examination, the medical apparatus having a pattern positioned thereon, comprising:

Whitton discloses a method as claimed when it identifies an MR visible label (10) including a pattern (18) therein. 

positioning the medical apparatus on a patient positioning device of a magnetic resonance imager used to perform the magnetic resonance examination;
Whitton discloses this claim features when it describes how the MR-visible label 10 can be used to determine orientation of a patient (subject) placed in the field-of-view (cf. ¶ [0040] and in other places in the text in Whitton).


positioning the patient positioning device within a patient receiving region of the magnetic resonance imager such that the pattern of the medical apparatus  is arranged within a field of view (FOV) of the magnetic resonance imager;

It can be understood that Whitton must place the MR-visible label 10 within the field-of-view of an MR imager (MRI system) for the label 10 to be imaged.

executing a determination scan within the FOV by radiating a magnetic resonance sequence into the patient receiving region of the magnetic resonance imager to generate
determination scan data;

This is a step of imaging that is common is all MRI imaging process and Whitton is no exception. Determination scan is understood to be nothing but an ordinary scan so far in this claim. 

evaluating the determination scan data to acquire information encoded in the pattern via the radiated magnetic resonance sequence; and

Whitton evaluates scan data and acquires information encoded in the pattern (18) via radiated magnetic resonance sequence (i.e. via MR imaging).

identifying the medical apparatus based upon the acquired information.
Whitton identifies the medical apparatus (MR-visible label 10) by decoding the code encoded thereon.




 12
The method as claimed in claim 10, wherein the evaluating of the determination scan data includes the use of an evaluation algorithm that identifies at least one of a corresponding pattern and a corresponding encoding associated with the pattern.

Since Whitton evaluates and identifies the pattern (18) it must have the evaluation algorithm as claimed.



13
The method as claimed in claim 12, wherein the identification of the medical apparatus comprises comparing at least one of the determined pattern and the determined encoding with at least one of a predetermined pattern and a predetermined encoding, respectively, stored in a database.

Barcodes are example of the claimed pattern in Whitton and barcode patterns and encodings are stored in a database.

14
 The method as claimed in claim 10, further comprising: outputting, on the basis of the identified medical apparatus, information to a user.

It is understood that Whitton outputs identification of the medical apparatus (label 10 or a barcode is outputted to an operator in an image.)
15
The method as claimed in claim 10, further comprising: authorizing, prior to performing the determination scan, at least one option associated with the determination scan.

This claim is met by Whitton when an operator chooses to perform imaging with an imaging option involving a label 10 in the field of view.



16
A non-transitory computer readable medium having instructions stored thereon that, when executed by one or more processors of a magnetic
resonance imager, cause the magnetic resonance imager to:

MRI system that performs identification of a pattern (18) in Whitton inherently or implicitly require a computer having a processor therein to carry out steps of identification of a pattern (18). Since Whitton has been found to perform method steps of claim 10 which contains all method steps of instant claim 16, it should contain a computer readable medium as claimed in this instant claim 16. 

radiate, via high frequency antenna circuitry, a magnetic resonance sequence into an
examination space of the magnetic resonance imager; and



acquire, via the radiated magnetic resonance sequence, information encoded in a pattern of a medical apparatus used in accordance with a magnetic resonance examination, the medical apparatus having a housing upon which the pattern is arranged.


17
The magnetic resonance imager as claimed in claim l, wherein the one or
more processors are configured to acquire information encoded in the pattern directly using the radiated  image.









Rejection under 35 USC §103

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Whitton in view of Riehl (US-4,629,989).
As to claim 11, Whitton discloses the method according to claim 10, however, it lacks means of a laser positioner that positions the patient within the patient receiving region of the MR imager. 
Even though Whitton is silent regarding a laser positioner, such things are well-known in the art. For example, Riehl teaches a laser positioner for positioning a patient in a patient receiving area (bore 16) within an MRI bore.
A person having ordinary skill in the art may be motivated to use a laser positioner which may help an operator position the patient roughly within the receiving region as taught by and the pattern (18) will reveal more precise positioning of the patient after the MR image is reconstructed. 



Response to Applicant’s Arguments
	Applicant’s argument in favor of allowing the application has been carefully considered. Upon giving it a careful consideration it is found that the application is not allowable in view of prior art of the record, see rejections of claims in this Office action for details of Examiner’s position. 

This action is made Final

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



G.M. HYDER, PhD
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852